Citation Nr: 1632227	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-29 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected major depressive disorder (MDD) with anxiety disorder.


ATTORNEY FOR THE BOARD

A. Haddock, Counsel



INTRODUCTION

The Veteran had active service from January 1996 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Salt Lake City, Utah Department of Veterans Affairs Regional Office (RO).  This matter was previously before the Board in September 2014 and June 2015, when it was remanded for additional development.  

During the pendency of this appeal, in an August 2012 rating decision, the RO granted entitlement to a rating of 50 percent for the Veteran's service-connected MDD with anxiety disorder, effective the original date of claim.

In the June 2015 remand, the Board took jurisdiction of the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded the issue for development and initial adjudication.  However, in an August 2015 statement, the Veteran reported that he was not seeking entitlement to a TDIU.  Accordingly, the RO did not certify this issue to the Board, and it is no longer on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDING OF FACT

For the entire period on appeal, the occupational and social impairment resulting from the Veteran's MDD with anxiety disorder has more nearly approximated deficiencies in most areas; total occupational and social impairment has not been shown.  

CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no higher, for MDD with anxiety disorder have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran is challenging the evaluation assigned in connection with the grant of service connection.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Veteran has not claimed any such prejudice.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded multiple VA examinations in connection with his claim.  The Board finds that the VA examination reports, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined in 2015.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

Finally, this claim was remanded in 2014 and 2015.  In the 2014 remand, the RO was corrected to contact the Veteran to obtain authorization for private treatment records.  A letter was sent in October 2014 and the noted private records were obtained and associated with the claims file in 2015.  In the 2015 remand, the Board directed the RO to obtain a new medical opinion.  This was done in November 2015.  Accordingly, the Board finds that there has been compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, where, as here, a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994). 

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.  This appeal is not subject to the amended Schedule.  See 79 Fed. Reg. 45,094 (August 4, 2014). 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130. 

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

A veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  Mauerhan, 16 Vet. App. at 442.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan, 16 Vet. App. at 442.

The General Rating Formula requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency, or duration, but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  VA must identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  Vazquez-Claudio, 713 F.3d. at 118.  The 70 percent disability rating regulation, in particular, contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.  Vazquez-Claudio, 713 F.3d. at 118.  It is thus evident that the "frequency, severity, and duration" of a veteran's symptoms must play an important role in determining his disability level.  Vazquez-Claudio, 713 F.3d. at 117. 

In evaluating the evidence, the Board has also noted various GAF scores.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  Higher GAF scores denote increased overall functioning of the individual.  A score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).

On June 2011 VA examination, the Veteran reported that he had been married 3 times, most recently in 2006.  He described his current marriage as "rocky" and reported that his wife had a problem with his drinking and that they had trouble communicating.  He reported that he experienced irritability, verbal angry outbursts, emotional withdrawal, isolation, decreased interest in sex, difficulty showing emotion and affection, and nightmares.  He reported that he had 3 children, one of whom lived in Colorado, and described his relationship with his children as "good for the most part."  He reported that he was in school working toward a master's degree, but that he experienced difficulty concentrating, he had to re-read words and paragraphs, he had anxiety around others, and his sleep disturbances caused fatigue the following day.  At the time of the examination he was employed, but he reported that he had problems with missing work, conflicts with bosses, irritability, difficulty concentrating, and difficulty completing tasks.  He had had 12 jobs since service discharge.  He reported that his primary source of social support was his team at work and that he had one close friend.  He reported that with work, school, and his children, he did not have much time for hobbies.  The Veteran endorsed a long history of substance abuse, as well as a history of substance abuse treatment.  He reported that since 2008, he had generally been drinking daily, with a few short periods of sobriety, and that he drank an average of 6 beers per night.  

On mental status examination, the Veteran's appearance was noted to be neat and well groomed.  He made good eye contact, his manner was cooperative, and his level of activity was normal.  His speech was of normal rate and tone and his flow of thought was logical and linear.  His affect was somewhat flattened and his overall mood was depressed.  He did not exhibit any psychosis and he denied auditory and visual hallucinations.  He was oriented to person, place, time, and situation and the examiner noted that there did not seem to be an impairment of thought process or communication.  The examiner noted diagnoses of major depressive disorder, recurrent, moderate; alcohol dependence; and anxiety disorder not otherwise specified.  The GAF score was 52, which contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).

A May 2012 private treatment record noted the Veteran was suicidal.  The Veteran presented with a flat affect, multiple stressors, multiple addictions, and limited support.  The Veteran reported worsening depression and alcohol abuse.  He reported having two close friends, but indicated they were drinking buddies.  The Veteran reported panic attacks 2 to 3 times per week.  The Veteran was transferred to a VA facility.  He reported experiencing increased hopelessness, depression, anxiety, and suicidal ideations with a plan. 

In August 2012 private records, the Veteran was hospitalized after making suicidal threats in his wife's presence while intoxicated.  He reported longstanding depression with suicidal ideations, but no intent.  Upon examination, the Veteran was calm, cooperative, and fully oriented.  There was a fine mood, but constricted affect.  The Veteran was slightly depressed.  There were linear and logical thought processes, intact memory, good concentration, normal motor activity, fair insight, and poor judgment and impulse control.  There were no hallucinations.  

On March 2013 VA examination, the Veteran reported that he had separated from his wife a year and a half earlier.  He reported that he had partial custody of two of his children and saw them once a week.  He denied regular contact or interaction with other family members.  He reported that he had "buddies" and that he occasionally, once a month or so, engaged in social involvement.  He reported that he did not engage in many hobbies.  He reported consistent symptoms of depressed mood, anxiety, panic attacks that occurred weekly or less often, and chronic sleep impairment.  The Veteran reported that since his last VA examination, he had stopped taking classes towards his master's degree.  He reported that he had difficulty with "ADD" and difficulty focusing on content and decided not to continue with his master's degree.  He reported that he started a new job in July 2012, and was employed full time as an account executive.  He had been verbally reprimanded for not meeting quotas and felt that it was a challenge to stay focused and that he felt he was in danger of losing his job.  The Veteran stated that he was abrasive with others and didn't always work well with others.  He reported that he had interpersonal strain and difficulty with task initiation.  He reported that he had been hospitalized in May 2012 at the Salt Lake City VA and had also been psychiatrically hospitalized for 2 weeks at the University of Utah approximately 2 and a half years ago related to drugs and alcohol.  

On mental status examination, the Veteran was appropriately groomed and dressed.  He was personable and cooperative with the assessment and there were no noted abnormal motor movement or mannerisms.  Eye contact, facial expression, and posture were appropriate.  His autobiographical memory for both recent and remote events appeared unimpaired.  Verbal communication was appropriate in volume, content, and flow, and was intelligible 100 percent of the time.  Responses were noted to be generally appropriate, though often brief and lacking in detail.  There were no apparent disturbances in thought content, and no indication of hallucinations, delusions, obsessions, dissociation, or intent to harm self or others.  He endorsed intermittent suicidal ideation, though denied recent ideation.  There were no apparent disturbances in thought processes and responses were noted to be relevant to the assessment process and display appropriate levels of logical connection.  The examiner noted that the Veteran's insight and judgment regarding his current situation appeared to be intact.  The Veteran's mood, most of the time was, reported to be "a little bit, just kind of low energy and quiet, but it varies, too."  His affect was noted to be somewhat constricted.  There was a depressed mood, anxiety, panic attacks weekly or less, and chronic sleep impairment.  The GAF score was 53, which contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).

In June 2014 private treatment records, the Veteran presented to the emergency room after an intentional overdose.  He got into an argument with his fiancé and attempted to overdose.  He reports suicidal ideations 2 to 3 times per week.  Upon examination, there was good hygiene, poor eye contact, and the Veteran was fully oriented.  The Veteran's attitude was suspicious and guarded and there was mixed anxiety and depression.  The Veteran had a flat affect, poor articulation, logical thought processes, and fair insight and judgment.  There were no hallucinations, but there were suicidal ideations.  The Veteran reported that his main source of support was his fiancé, although he had some contact with his parents and sister.  He was hospitalized for two days.  

On November 2015 VA examination, the Veteran reported that he had not been receiving treatment at the VA Medical Center for approximately a year.  He reported that he was still taking anti-depressants, but that he suffered from daily depression and described it as difficulty getting out of bed, being sad all the time, and suicidal ideation multiple times a day, without plan or intent.  He reported that he had been sober for approximately 3 months until 1 week earlier when he started drinking again.  The Veteran stated that he was able to work full time and spent time with his wife and children.  He reported that he felt he was capable of working, but that he left or lost jobs quickly, and that he felt intelligent, but he struggled to maintain a lifestyle with employment gaps and depression that caused difficulty even getting out of bed.  He reported that he had married again and that things were going well with his wife.  He reported an extensive history of hospital admissions related to his MDD.  He reported that his anxiety symptoms varied throughout the day and that sometimes he would have multiple panic attacks a week and then a few months with none.  He reported his sleep was okay, that he usually got 8 hours of sleep, but would sleep 12 to 18 hours on the weekend.  He reported some random obsessive thoughts that the examiner noted could be anger related.  

On mental status examination, the Veteran was noted to be oriented to person, place, time, and situation.  His concentration and attention were intact.  He made good eye contact throughout the examination and his speech and psychomotor activity were within normal limits.  His memory was noted to be intact and there was no evidence of psychosis.  The Veteran's mood was depressed and his affect was euthymic.  He endorsed a history of suicidal ideation multiple times a day, but denied any current intent or plan.  His judgment and insight were within normal limits.  He was noted to have no impairment in the ability to perform his activities of daily living.  There was anxiety, chronic sleep impairment, panic attacks weekly or less, and disturbance of motivation and mood.  

Other VA and private treatment records show that the Veteran received consistent mental health treatment until 2014.  These records show that the Veteran has been hospitalized on numerous occasions for suicidal thoughts, making verbal threats of suicide, calling the VA suicide hotline, and suicide attempts.  The remainder of the records document symptoms that are consistent with those reported and documented in the VA examination reports of record.

The Board finds that the Veteran is entitled to an initial 70 percent rating for his MDD with anxiety disorder for the entire period on appeal.  The evidence shows social and occupational impairment that more closely approximates deficiencies in most areas, to include work, school, family relations, and mood.  Review of the VA examination reports of record shows that the Veteran has difficulty in maintaining employment.  Specifically, while the evidence of record shows that the Veteran is currently employed, he has consistently reported that he has difficulty keeping a job and is frequently changing jobs due to his MDD symptoms.  Further, the Veteran discontinued his master's degree education as he had significant difficulty with concentration and attention.  He has consistently reported that he does not engage in hobbies or many social activities and the majority of his relationships have deteriorated due to his MDD with anxiety disorder, including three prior marriages and the relationships with other family members.  Additionally, the Veteran has been hospitalized related to his MDD with anxiety disorder on numerous occasions as a result of suicidal ideation and suicide attempts.  He has consistently been noted to have a depressed mood and anxiety.  Therefore, the Board finds that the Veteran's symptoms more nearly approximate deficiencies in most areas for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2015). 

A 100 percent evaluation, however, is not for assignment.  The evidence of record does not support symptoms of total social and occupational impairment.  First, the Veteran has remains employed, despite his difficulties.  Although he has switched jobs and has some issues in his employment, the severity of these symptoms do not rise to the level of the same "frequency, severity, and duration" of total occupational impairment.  Second, the evidence does not support total social impairment.  Although the Veteran has been married multiple times, and every relationship appears to be rocky, he maintains a good relationship with his children and his current marriage was going well.  Furthermore, although he has no hobbies, he does retain a few friendships.  Again, the Veteran's significant symptoms and difficulties in psychiatric functioning are not of the same "frequency, severity, and duration" that would equate to total social impairment.  Moreover, the Veteran has been noted to have appropriate hygiene throughout the time period on appeal, and has not been shown to have had significant impairment in speech or thought processes, or obsessional or ritualistic tendencies.  While he had some trouble with concentration, he was not noted to be grossly impaired in that respect.  Throughout this period, the Veteran was hospitalized for being a danger to himself.  But this danger was not noted to be persistent, and he was never noted to be a danger to others.  

Finally, the Veteran's GAF scores for this period do not mandate the assignment of a 100 percent evaluation, as they contemplate moderate symptoms, which is adequately reflected in the 70 percent evaluation.  When considering all the other symptoms of record, the Board finds that even with intermittent suicidal ideations, the Veteran's symptoms most closely approximate a 70 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria as they require consideration of all psychiatric symptoms that affect social or occupational functioning.  There is no indication that the average industrial impairment from the Veteran's MDD with anxiety disorder is in excess of that contemplated by the assigned ratings.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for higher ratings.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

Accordingly, the Board finds that the evidence supports the assignment of an initial rating of 70 percent, but no higher,  for MDD with anxiety disorder for the entire period on appeal.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating of 70 percent, for the entire period on appeal, for service-connected MDD with anxiety disorder is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


